Citation Nr: 1740991	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) related to military sexual trauma.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These matters were remanded by the Board in August 2016 for additional development.  The matters have been returned to the Board for appellate consideration.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's personality disorder is not a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for a personality disorder for compensation purposes may not be established as a matter of law.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9, 4.127 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2010, March 2010, and June 2010.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor her representative have identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim in this Board decision.  

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2016).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is, however, warranted only if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.


	Factual Background

The Veteran contends, in pertinent part, that she has a personality disorder that developed during or as a result of her active service.  

The relevant evidence of record consists of the Veteran's service treatment records (STRs) and VA treatment records, including VA examinations conducted in September 2010, November 2011, September 2012, and November 2016, and lay statements by the Veteran and other sources.

STRs dated in May 1979 reflect that following a psychiatric evaluation, the Veteran was diagnosed with severe passive-aggressive personality disorder.  Following another psychiatric evaluation in November 1979, the Veteran was again diagnosed with passive-aggressive personality disorder and recommended for administrative discharge.  This diagnosis was also reflected on the Veteran's March 1980 separation examination.

The report of the September 2010 VA psychiatric examination reflects, in pertinent part, a diagnosis of personality disorder, not otherwise specified.  The examiner noted that by definition, a personality disorder is a condition that has its onset in adolescence or early adulthood, and would have been present prior to the Veteran's enlistment in the military.  Similar findings are reflected in VA examinations conducted in November 2011, September 2012, and November 2016, respectively.

	Analysis

Upon review of the evidence of record, the Board finds that service connection for a personality disorder is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this finding, the Board notes that personality disorders do not constitute a disability for VA compensation purposes, and therefore, cannot be granted service connection.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2016).  

The Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  See 38 C.F.R. § 4.27.  As reflected in the remand section below, development on the question of whether the Veteran suffers from a psychiatric disorder (other than her diagnosed personality disorder) that is related to her active service continues.  Her personality disorder, however, is not a disability for VA compensation purposes.  Thus, at this juncture, the Board finds it prudent to narrow the issues being considered and make it clear that service connection for a personality disorder must be denied as a matter of law.  See Sabonis, supra.

ORDER

Entitlement to service connection for a personality disorder is denied.


REMAND

As to the issue remaining on appeal, the Board finds that a remand is necessary prior to appellate consideration.  Review of the record since the August 2016 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the August 2016 remand.

In its August 2016 remand, the Board instructed the AOJ to, in pertinent part, schedule the Veteran for a VA examination to determine the existence of any psychiatric disability in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives.  

In November 2016, the Veteran was provided with a VA PTSD examination.  This examination, however, was conducted in accordance with the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5), rather than DSM-IV.  In that regard, the Board notes in appeals certified to the Board prior to August 4, 2014, a diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to DSM-IV.  See 38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, arrange for the examiner who conducted the November 2016 VA PTSD examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed PSTD, and if deemed necessary, conduct new examination of the Veteran. 

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner should offer an opinion as the following:

a. Does the Veteran have a diagnosis of PTSD that conforms to DSM-IV criteria?

b. If so, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is related to military sexual trauma.  

c.  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.

Any opinion should reflect consideration of the Veteran's lay statements and behavioral markers in service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


